Title: Enclosure: Thomas Jefferson’s Account with Joseph Milligan, [ca. 6 February 1818]
From: Milligan, Joseph
To: Jefferson, Thomas


                        
                            ca. 6 Feb. 1818
                        
                        
                            
                                Thomas Jefferson Esquire
                                
                            
                            
                                To Joseph Milligan
                                 
                            
                            
                                1815
                                 
                                
                                
                                 
                                 
                                
                            
                            
                                Nov.
                                10
                                To 
                                Binding 5 Octavo Vols calf gilt
                                5.
                                00
                                 
                                
                            
                            
                                
                                 
                                
                                1 Nautical Almanac 1816.
                                1.
                                50
                                6
                                50
                            
                            
                                Mar. 
                                5
                                To
                                1 Ainsworth’s Dictionary 2 Vols Calf
                                6.
                                50
                                 
                                
                            
                            
                                
                                 
                                
                                1 Nepotis Viti
                                1.
                                 
                                 
                                
                            
                            
                                
                                 
                                
                                1 Ovid’s Metamorphoses
                                2.
                                75
                                 
                                
                            
                            
                                
                                 
                                
                                1 Staughton’s Virgil
                                4.
                                 
                                14
                                25
                            
                            
                                May 
                                24
                                To
                                1 Robertsons Scotland 2 Vols cf. gt 
                                7.00 
                                }
                                Miss Randolph
                                }
                                12
                                
                            
                            
                                
                                 
                                
                                1 Works of Corneille Cf. Gilt
                                 5.00
                                
                            
                            
                                
                                3
                                To
                                1 Gillies Greece 4 Vols
                                
                                 
                                14
                                
                            
                            
                                
                                1
                                To
                                1 〃 History of the World 3 vols
                                
                                 
                                10
                                50
                            
                            
                                July 
                                16
                                To
                                Binding 
                                9 
                                Vols 
                                Homer 
                                125.
                                11.
                                25
                                 
                                
                            
                            
                                
                                 
                                
                                
                                2.
                                〃
                                 Horace 
                                〃
                                2.
                                50
                                 
                                
                            
                            
                                
                                 
                                
                                
                                4.
                                〃
                                 JuvenilJuvenale Rupt
                                〃
                                5.
                                 
                                 
                                
                            
                            
                                
                                 
                                
                                
                                2
                                〃
                                 Mathematical Tables
                                2.
                                50
                                 
                                
                            
                            
                                
                                 
                                
                                
                                1
                                〃
                                 Harmony of the Gospels
                                1.
                                25
                                 
                                
                            
                            
                                
                                 
                                
                                
                                1
                                〃
                                 Commentary on Montesque
                                1.
                                25
                                 
                                
                            
                            
                                
                                 
                                
                                
                                1
                                〃
                                 Circle de Borda
                                1.
                                25
                                 
                                
                            
                            
                                
                                 
                                
                                
                                4
                                〃
                                 Aristiphane 
                                125
                                5.
                                 
                                 
                                
                            
                            
                                
                                 
                                
                                
                                2
                                〃
                                 Dizionare 
                                〃
                                2.
                                50.
                                 
                                
                            
                            
                                
                                 
                                
                                
                                2
                                〃
                                 Hendrica Lexicon 
                                〃
                                2.
                                50
                                 
                                
                            
                            
                                
                                 
                                
                                
                                1
                                〃
                                 Idiologie 5th Vol.
                                1.
                                25
                                 
                                
                            
                            
                                
                                 
                                
                                
                                4
                                〃
                                 Europidii 
                                 75.
                                3.
                                 
                                 
                                
                            
                            
                                
                                 
                                
                                
                                3
                                〃
                                 Scientific Dialogues
                                2.
                                25
                                 
                                
                            
                            
                                
                                 
                                
                                1 Lady Morgan’s France & Bindg.
                                4.
                                 
                                45
                                50
                            
                            
                                
                                 
                                
                                
                                
                                 
                                102
                                75
                            
                            
                                
                                 
                                
                                Cr.
                                
                                 
                                 
                                
                            
                            
                                
                                 
                                
                                By Cash
                                
                                 
                                20
                                 
                            
                            
                                
                                 
                                
                                
                                Dollars
                                82
                                75
                            
                        
                    